Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2021 regarding claim interpretation under 35 U.S.C. 101 in claims 1-14 have been fully considered and are persuasive. The method improves the accuracy of sensor calibration and altitude estimation while the mobile device is outside the coverage area of the network, and the desired coverage area can be achieved with a network that uses less equipment. The subject matter of the amended claims improves a technology or technical field, and the amended claims integrate a practical application. These can be seen on Page 9, Paragraph 32; Page 23, Paragraph 67 in the filed remarks. Thus, the 101 claim rejections in claims 1-14 have been withdrawn.
Applicant’s arguments regarding claims rejections under 35 U.S.C. 103 in claims 1-14 have been fully considered and are persuasive. Claim 1 has been amended to include claim 8 which did not have prior arts rejection in the non-final Office Action. Thus, the 103 claims rejections in claims 1-14 have been withdrawn.  
The drawing objection from the non-final has been withdrawn. Fig. 1A has been amended to remove an occurrence of "Weather station" and an occurrence of "130" in the annotated replacement drawing.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 9-14 are allowed.
The most pertinent prior arts are “Dormody US 20180252521” and “Shultz US 20160073271. 
As to claim 1, the combination of Dormody and Shultz teaches all the claim limitations except “determining the reference-level pressure value for use in calibrating the pressure sensor of the mobile device or for use in estimating an altitude of the mobile device comprises: selecting a first isobar from the set of isobars that passes through the coverage area of the network of reference pressure sensors and that is the closest isobar to the estimated position of the mobile device; at each location of a plurality of different locations on the first isobar inside the coverage area of the network of reference pressure sensors, determining an estimated reference-level pressure at that location on the first isobar using reference-level pressures that are generated based on one or more of the reference-level pressures determined for the reference pressure sensors from the network of reference pressure sensors; identifying a first maximum estimated reference-level pressure and a first minimum estimated reference-level pressure from the estimated reference-level pressures; determining if the first maximum estimated reference-level pressure and the first minimum estimated 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAL C MANG/Examiner, Art Unit 2863                       

/TARUN SINHA/Primary Examiner, Art Unit 2863